EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Otterstedt on May 11, 2022.
The application has been amended as follows: 
Claim 20. Canceled. 
Replace the claims as follows:
Claim 1. A three-dimensional (3D) comb probe structure comprising:
a carrier;
a plurality of combs arranged in the carrier and spaced apart from one another;
a plurality of shanks forming each comb of the plurality of combs, each shank of the plurality of shanks comprising a base portion and a stem portion extending from the base portion, a plurality of upper horizontal crossbars disposed on an upper surface of the base portion, and a plurality of vertical crossbars disposed on a surface of the stem portion and electrically connected to the plurality of upper horizontal crossbars, wherein the upper surface of the base portion is perpendicular to the surface of the stem portion and wherein a set of the plurality of shanks are joined together at the base portions thereof to form a respective one of the plurality of combs;
a plurality of sensing elements disposed along the stem portion of each of the shanks and electrically connected to the plurality of vertical crossbars; 
a control chip disposed on the carrier and directly, electrically, connected to the plurality of upper horizontal crossbars, wherein the control chip is disposed parallel to the upper surface of the base portion; and
a solder bump on each upper horizontal crossbar of the plurality of upper horizontal crossbars, wherein the solder bumps form an array directly, electrically, connecting the control chip to each shank of the plurality of shanks forming each comb of the plurality of combs. 
Claim 13. A shank structure comprising: 
              a base portion; 
              a stem portion; 
              a plurality of sensing elements formed on a surface the stem portion; and
              an input/output interface on a top surface of the base portion, wherein an upper surface of the base portion is perpendicular to the surface of the stem portion, the input/output interface comprising a plurality of upper horizontal crossbars and a solder bump on each upper horizontal crossbar of the plurality of upper horizontal crossbars, wherein the plurality of sensing elements are electrically connected to the input/output interface disposed on the top surface of the base portion by an interconnect wiring on a surface of the stem portion,
              wherein a control chip is directly, electrically, connected to solder bump on the upper horizontal crossbar, wherein the control chip is disposed parallel to the upper surface of the base portion.

Claim 15. The shank structure of claim 13, further comprising a first sub-shank and a second sub-shank, each comprising a set of the plurality of sensing elements disposed on a first side thereof, and second sides of the first sub-shank and the second sub-shank are bonded directly to one-another by an adhesive such that the plurality of sensing elements of the shank structure are  on the first sides of the first sub-shank and the second sub-shank and one of the first sides of the first sub-shank forms the surface of the stem portion and another one of the first sides of the first sub-shank forms an opposite surface of the stem portion of the shank structure.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art discloses a plurality of combs arranged on a carrier to form a 3-D electrode array arrangement (e.g., Vetter et al., U.S. PGPub. No. 2015/0128413, boding pads 86 are disposed on the base portion 72 as shown in Fig. 5; the bonding pads 86 are parallel to a surface of the stem portion comprising the electrodes 88, [0041]). However, these references fail to disclose, teach, or suggest the claimed invention, specifically, in part, “each shank of the plurality of shanks comprising a plurality of upper horizontal crossbars disposed on an upper surface of [a] base portion [of the shank]” as required in independent claim 1 and similarly recited in claim 13.
While Wise et al. (U.S. PGPub. No. 2007/0007240) discloses a plurality of comb probe structure (probe shanks 18), wherein the stem portion of the plurality of comb probe structure bends to a low-profile at a 90° angle (see Fig. 9), it fails to disclose the control chip being directly, electrically connected to a control chip ([0104]).
Mojaradi et al. (U.S. PGPub. No. 2004/0006264) discloses directly and electrically connecting a plurality of bond pads corresponding to an electrode of an electrode array to a control chip via a flip-chip technology ([0021]) but fails to disclose the use of flip-chip technology with other types of 3-D electrode arrays including the 3-D electrode array of Wise et al. comprising a plurality of combs, wherein each of the plurality of combs comprising a plurality of shanks, wherein each of the plurality of shanks comprising a plurality of sensing elements.  
Perlin (U.S. PGPub. No. 2010/0029148), previously cited disclosing an electrode array comprising a plurality of shanks (see Figs. 3A-3D). However, in view of Applicant’s Remarks filed on April 11, 2022 communication and the amendment as set forth in independent claims 1 and 13 above, Perlin fails to disclose, teach, or suggest all the claim limitations. Specifically, Perlin fails to disclose that each shank of the plurality of shanks comprises a plurality of upper horizontal crossbars disposed on an upper surface of [a] base portion [of the shank] and a solder bump on each upper horizontal crossbar of the plurality of upper horizontal crossbars, wherein the solder bumps form an array directly, electrically, connecting [a] control chip to each shank of the plurality of shanks forming each comb of the plurality of combs as required in independent claim 1 and similarly recited in independent claim 13.
Perlin’s upper horizontal crossbars on a plurality of shanks supported on a carrier are only limited to bonding to an overlay cable ([0097]) which then electrical bonds to a control chip secured into a cavity on the carrier to obtain a low-profile electrode array platform ([0098]) and not directly above the bonds. Therefore, Perlin’s reference fails to disclose a flip-chip arrangement in which the control chip is directly mounted onto horizontally arranged bonding pads via a plurality of solder bumps as required in independent claim 1. Han’s reference (U.S. PGPub. No. 2018/0078162, previously cited) or another secondary reference does not remedy the deficiency of Perlin. Accordingly, claims 1 and 13 are allowed and its dependent claims are allowed as being dependent on independent claim 1 or 13. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/11/2022